Citation Nr: 0819874	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  06-36 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating for individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from December 1944 to August 
1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2005 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2007).


FINDING OF FACT

The overall evidence suggests that the veteran's service-
connected disabilities are of such nature and severity as to 
prevent him from obtaining and retaining substantially 
gainful employment


CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.340, 
3.341, 4.16 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  

Service connection is in effect for post-traumatic stress 
disorder (70 percent), tinnitus (10 percent), and bilateral 
hearing loss (10 percent), for a combined rating of 80 
percent.  Consequently, the veteran meets the schedular 
threshold for determining entitlement to a TDIU rating, and 
the only question remaining is whether there is evidence that 
the veteran is unable to secure substantially gainful 
occupation as the result of these disabilities.  

The record indicates that the veteran worked in the 
photography field until March 2005, and he contends that he 
cannot work due to his service connected disabilities.  VA 
examinations dating in 2005 report that the veteran had 
severe PTSD, moderate to severe sensorineural hearing loss in 
the right ear, and moderate to moderately severe 
sensorineural loss in the left ear.  The examination records 
also note that global assessment of functioning (GAF) scores 
in the 40s were assigned, which corresponds to findings of 
serious symptoms or any serious impairment in social, 
occupational, or school functioning.  

In January 2008, a VA examiner was asked to opine whether it 
is at least as likely as not that the veteran's service-
connected disabilities rendered him unable to secure or 
follow a substantially gainful occupation.  After examining 
the veteran, reviewing the record, and detailing the 
veteran's PTSD symptomatology, the examiner stated that the 
veteran was "most likely unable to retain gainful employment 
due to current symptoms and age; he has medical 
limitations."  

When determining capacity for gainful employment, 
consideration may be given to the veteran's level of 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by non-
service-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19 (2007).  The Board notes that the January 2008 
opinion is based in part on the veteran's age.  The 
examination record indicates that the opinion is also 
premised on the veteran's limitations secondary to his 
service-connected PTSD, however, and based on the severity of 
the veteran's PTSD, hearing loss, and tinnitus and resolving 
all reasonable doubt in favor of the veteran, the Board finds 
that a TDIU is warranted.  


ORDER

A TDIU is granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


